ELLIS, Judge,
dissenting.
I concur with the majority holding that the trial court properly granted summary judgment in favor of Ronnie Brown on Counts I and VII of the Hoekensmiths’ petition. Based on the record before us, Ronnie Brown’s conduct can only be ascribed as intentional. I likewise concur with the majority’s affirmance of the trial court’s grant of *850summary judgment as to Count IV, the claim for statutory damages against Gary D. and Maria Brown. However, for the reasons hereafter stated, I must respectfully dissent from the majority’s affirmance of the trial court’s grant of summary judgment in favor of Gary D. and Maria Brown on Counts III, VI and VIII of the Hockensmiths’ petition.
Count III of the Hockensmiths’ first amended petition asserted a claim against Gary D. and Maria Brown for negligent supervision of their son, Ronnie Brown. Count VIII contained a similar claim but included allegations that the negligent supervision was “willful, wanton and reckless.” Finally, Count IV of the first amended petition advanced a claim by Mrs. Hockensmith against Gary D. and Maria Brown for loss of her husband’s services.
The majority holds that the “Firefighter’s Rule” is applicable on the facts of the case and bars recovery on Count III, the claim of ordinary negligence against Ronnie Brown’s parents. I disagree. I do not believe the record supports the conclusion that Officer Hockensmith was responding to an emergency or rescue situation such as would invoke the rule.
The “Firefighter’s Rule” originated as an exception to the “Rescue Doctrine.” Gray v. Russell, 853 S.W.2d 928, 930 (Mo. banc 1993). The “Rescue Doctrine” is, in effect, a policy choice which deems rescue attempts foreseeable for purposes of tort recovery. Id. at 931. It prevents the issue of proximate cause from hindering an injured rescuer’s attempt to recover from the original tortfea-sor by imputing the same negligence which imperiled the victim as the proximate negligence to the nonwanton rescuer. Id.
Just as the rescue doctrine exists for policy reasons, its benefits are withheld from “professional rescuers” on grounds of public policy “justified by the public’s need for immediate and courageous action by [firefighters and police officers] in emergency situations.” Id. “The firefighter’s rule is a narrow exception to the rescue doctrine,” id., which provides:
[A] fireman brought in contact with an emergency situation solely by reason of his status as a fireman who is injured while performing fireman’s duties may not recover against the person whose ordinary negligence created the emergency.
Krause v. U.S. Truck Co., 787 S.W.2d 708, 711 (Mo. banc 1990) (emphasis added) (citing Phillips v. Hallmark Cards, Inc., 722 S.W.2d 86, 87 (Mo. banc 1986))1. It is limited in its application to emergency situations because it is an exception to the rescue doctrine. Gray v. Russell, 853 S.W.2d at 930.
In Krause, our Supreme Court explained the public policy rationale supporting the firefighter’s rule as an exception to the “rescue doctrine,” most of which need not be repeated here. See Krause, 787 S.W.2d at 711-12. Essentially, firefighters and police officers are “professional rescuers” who, at the scene of an emergency, are expected to act with “daring and dispatch to protect life and property.” Id. at 713. “Such ‘professional rescuers’ cannot recover for injuries attributable to the negligence that required their assistance, because their position specifically requires them to confront these hazards on behalf of the public,” and they are paid to do so. Gray v. Russell, 853 S.W.2d at 931. However, the considerations underlying the firefighter’s rule do not apply in non-emergency or non-rescue situations. Id. “The firefighter’s rule applies only in emergencies.” Id. at 930.
In Gray, the court determined a police officer’s claims for personal injury were not barred by the firefighter’s rule because the officer was not injured in a situation requiring him to exercise his'professional duty to rescue or to respond to an emergency. Id. at 931. This court followed Gray in Winston v. BMA Corporation, 857 S.W.2d 541 (Mo.App. W.D.1993). In Winston, a police officer was responding to a burglary complaint at defendant’s building and was injured when the panes of the revolving door at the entrance to the building collapsed together, pinning her inside the collapsing panes. Id. at *851541. The trial court granted summary judgment on the grounds the firefighter’s rule precluded her negligence claims. On appeal, we determined the police officer was present at the defendant’s building in response to a routine burglary call. “Any dangerous situation that may have surrounded the crime, no longer existed when the plaintiff entered the building ... A non-emergency and non-rescue situation existed.” Id. at 542. We further stated:
While the officer’s response to a crime scene has some degree of urgency to it, as all police calls must, the emergency was not such as to invoke the firefighters rule. The police officer was not required to “act with daring and dispatch to protect life and property” as described in Krause, 787 S.W.2d at 713. Her injuries were sustained under circumstances that did not call upon her duties as a rescuer in response to an emergency situation.
Id. at 542-43. Accordingly, we reversed the summary judgment in favor of the defendants. Id. at 543.
The case at bar, like Gray and Winston, involves a non-emergency and non-rescue situation. Viewed in the light most favorable to plaintiff, the record reveals that Hocken-smith was not dispatched to the Quiktrip store in response to an emergency call; he had merely stopped for a cup of coffee. When he arrived, he had no idea Ronnie Brown was present or that he was causing a public disturbance. However, when Hocken-smith exited his ear to enter the store, he observed Ronnie Brown yelling in the parking lot. He did not know why Brown was yelling, nor did he know if their was a problem. He approached Ronnie to inquire. Before he could fairly assess the situation, Ronnie struck Hockensmith in the right eye while Hockensmith’s head was turned.
The record before the trial court in the instant case clearly shows the incident in question was not within the scope of the firefighter’s rule which would have precluded Hockensmith’s claims of negligence against the Browns. There is nothing in the record to indicate Hoekensmith’s injuries resulted from circumstances requiring him to act with “daring and dispatch.” Hockensmith was responding to what at worst can be called a public disturbance. Ronnie Brown was yelling at a group of people in the parking lot. There was no emergency or rescue situation. Hockensmith was engaged in a routine, non-emergency activity, just as Officer Gray was in conducting a routine building inspection in Gray v. Russell, and Officer Winston was in responding to a burglary crime scene in Winston v. BMA Corporation. Without an emergency or rescue situation, the firefighter’s rule cannot be applied. Russell, 853 S.W.2d at 931; Winston, 857 S.W.2d at 542-43. Thus, I would hold that the trial court erred in sustaining Gary D. and Maria Brown’s motion for summary judgment as to Count III (ordinary negligence) of the Hock-ensmiths’ first amended petition and would remand for further proceedings.
Count VIII of the first amended petition alleged willful, wanton and reckless negligence on the part of Gary D. and Maria Brown. This count was apparently added to the amended petition in order to avoid the impact of the firefighter’s rule if it were found applicable to the ease. The Hocken-smiths recognized that while the firefighter’s rule might be a shield against an ordinary negligence claim, it “is not a license to act with impunity or without regard for the safety officer’s well-being.” Lambert v. Schaefer, 839 S.W.2d 27, 29 (Mo.App. W.D.1992). According to Lambert, a police officer is permitted to recover for personal injuries- sustained while performing his professional duties if the acts causing his injury involved “reckless or wanton negligence or willful conduct.” Id. Since I would hold the firefighter’s rule does not apply to the facts of this case, this count is redundant to the regular negligence allegations against Gary D. and Maria Brown in Count III, particularly since Count VIII does not include a prayer for punitive damages. The majority finds, in effect, that there are no facts in the record to support the allegations of Count VIII or to overcome evidence in the record refuting them. I do not agree with the majority’s analysis but it is unnecessary that I detail my disenchantment therewith. Since I would find the firefighter’s rule inapplicable to the facts of this case, I *852would consider Count VIII duplicative of Count III.
Finally, in Count VI, Mrs. Hockensmith asserted a claim for loss of services. Since I would reverse the trial court’s grant of summary judgment on Count III (ordinary negligence) of the first amended petition, I would likewise, of necessity, reverse its grant of summary judgment on the derivative loss of services claim.

. The rule was extended to police officers in Lambert v. Schaefer, 839 S.W.2d 27, 29 (Mo.App.1992).